

117 HR 3046 IH: To prohibit Federal service academies from providing training and education based on critical race theory.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3046IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Green of Tennessee (for himself, Mr. Budd, Mr. Roy, Mr. Norman, Mr. Moore of Alabama, Mr. Weber of Texas, Mr. Gallagher, and Mrs. Lesko) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit Federal service academies from providing training and education based on critical race theory.1.Prohibition on training and education in critical race theory(a)ProhibitionNo Federal funds may be obligated or expended to provide training or education based on critical race theory at a Federal service academy.(b)Federal service academy definedIn this section, the term Federal service academy means the following:(1)The United States Military Academy.(2)The United States Naval Academy.(3)The United States Air Force Academy.(4)The United States Coast Guard Academy.(5)The United States Merchant Marine Academy.